Exhibit Francis J. Merkel, CPA Joseph J. Quinn, CPA/ABV, CVA Daniel J. Gerrity, CPA Mary Ann E. Novak, CPA McGrail Merkel Quinn & Associates CERTIFIED PUBLIC ACCOUNTANTS & CONSULTANTS Consent of Independent Registered Public Accounting Firm We hereby consentto the use in this Registration Statement on Form S-4of our reports dated February 29, 2008, relating to the consolidated financial statements of Penseco Financial Services Corporation and management’s report on the effectiveness of internal control over financial reporting, which are contained in this Registration Statement. We also consent to the reference to us under the caption “Experts” in the proxy statement-prospectus, which is part of this Registration Statement. /s/ McGrail Merkel Quinn & Associates Scranton, Pennsylvania February 10, 2009 RSM McGladrey Network An Independently Owned Member Clay
